DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the RCE field 23 February 2022 for the application filed 10 July 2018, which is a divisional of application 15/221,439 filed 27 July 2016, which claims priority to provisional application 62/213,465 filed 2 September 2015. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pouit (US 3,051,413) in view of Balluff (US 3,161,377).
- Regarding Claim 1. Pouit discloses a vehicle (fig. 1-2), comprising: 
a main body (2); 
a primary airfoil (3) coupled to the main body (2, fig. 1-2 illustrates the primary airfoil coupled to the main body); 
a gas generator (9, “generators of fluid under pressure” column 2 lines 10-11) coupled to the main body (2, fig. 1 illustrates the gas generators coupled to the main body) and producing a gas stream (“fluid under pressure intended to be blown” column 2 line 9; arrows of fig. 1 and 2 illustrate the gas stream); 

an ejector (5) fluidly coupled to the conduit (4, fig. 1 illustrates the ejector and conduit fluidly coupled; “feeding conduit 4 with a fluid under pressure intended to be blown through nozzle 5” column 2 lines 8-9) and embedded in the primary airfoil (3, fig. 1-2 illustrate the ejector embedded in the primary airfoil), the ejector (5) comprising an outlet structure (illustrated in fig. 1) out of which the gas stream flows (fig. 1 and 2 illustrate the airflow by arrows) at a predetermined adjustable velocity (“mixed together so as to supply both the desired great mass of fluid to be blown on the wing and the desired relatively low speed of said fluid mass” column 2 lines 41-44; the mixing of the gas stream and air allows for a predetermined adjustable velocity to be achieved); and 
a secondary airfoil (1) coupled to the main body( 2, fig. 1-2 illustrates the secondary airfoil, coupled solely to the main body), the secondary airfoil (1) having a leading edge (illustrated by fig. 1-2) and located directly downstream of the outlet structure (fig. 1 illustrates the outlet structure of the ejector 5, and the secondary airfoil located directly downstream of the outlet structure) such that the gas stream (fig. 1-2 illustrates the gas stream with arrows) from the ejector (5) flows over the leading edge (fig. 1 illustrates the flow over the leading edge) of the secondary airfoil (1).  Pouit does not disclose the gas stream produced by the generator is the sole means of propulsion of the vehicle or multiple ejectors.
However, Balluff discloses a similar aircraft/airfoil arrangement (A/6), wherein the gas stream (arrows of fig. 1) produced by the generator (1, fig. 1-2) is the sole means of propulsion of the vehicle (A, no other means of propulsion are illustrated) and multiple ejectors (7/14, fig. 4; “exhaust slots or openings 7 and 14” column 4 lines 5-6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aircraft of Pouit to incorporate the single gas generator as sole means of propulsion and the arrangement of multiple ejectors as disclosed by Balluff to allow for a greater coefficient of lift to be realize as disclosed by Balluff in column 4 lines 5-12.

- Regarding Claim 3. Pouit as modified discloses the vehicle of claim 1, wherein the primary airfoil (3) comprises a trailing edge (fig. 1-2 illustrate the trailing edge), and the at least one ejector (5) emits the gas stream (arrows of fig. 1 moving rearward from the trailing edge of the primary airfoil) directly from the trailing edge (illustrated by fig. 1-2) of the primary airfoil (3, fig. 1-2 illustrate the ejector emitting the gas stream directly from the trailing edge).  
- Regarding Claim 5. Pouit as modified discloses the vehicle of claim 1.  Balluff further discloses wherein the entirety of the secondary airfoil (13, fig. 1 and 4) is rotatable about an axis oriented parallel to the leading edge (fig. 4 illustrates that the secondary airfoil can be rotated about an axis parallel to the leading edge). 
- Regarding Claim 7. Pouit as modified discloses the vehicle of claim 1, wherein the outlet structure is non-circular (as illustrated in fig. 1-2, the outlet structure which makes up the ejector 5 is oblong in shape as it spans the primary airfoil).
- Regarding Claim 8. Pouit discloses a vehicle (fig. 1-2), comprising: 
a main body (2); 
a primary airfoil (3) coupled to the main body (2, fig. 1-2 illustrates the primary airfoil coupled to the main body); 
a gas generator (9, “generators of fluid under pressure” column 2 lines 10-11) coupled to the main body (2, fig. 1 illustrates the gas generators coupled to the main body) and producing a gas stream (“fluid under pressure intended to be blown” column 2 line 9; arrows of fig. 1 and 2 illustrate the gas stream); 
a conduit (4) fluidly coupled to the generator (9, fig. 2 illustrates how the conduit is coupled to the generator); 
an ejector (5) fluidly coupled to the conduit (4, fig. 1 illustrates the ejector and conduit fluidly coupled; “feeding conduit 4 with a fluid under pressure intended to be blown through nozzle 5” column 2 lines 8-9) and embedded in the primary airfoil (3, fig. 1-2 illustrate the ejector embedded in the primary airfoil), the ejector (5) comprising an outlet structure (illustrated in fig. 1) out of 
a secondary airfoil (1) solely coupled to the main body (2, fig. 1-2 illustrates the secondary airfoil, coupled solely to the main body) having a leading edge (illustrated by fig. 1-2) and located directly downstream of the outlet structure (fig. 1 illustrates the outlet structure of the ejector 5, and the secondary airfoil located directly downstream of the outlet structure) such that the gas stream (fig. 1-2 illustrates the gas stream with arrows) from the ejector (5) flows over the leading edge (fig. 1 illustrates the flow over the leading edge) of the secondary airfoil (1).  Pouit does not disclose multiple ejectors.
However, Balluff discloses a similar aircraft/airfoil arrangement (A/6), wherein multiple ejectors (7 and 14, fig. 1 and 4) are fluidly coupled to the conduit and embedded in the primary airfoil (6, illustrated by arrows of gas stream and fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ejector of Pouit to multiple ejectors as disclosed by Balluff to allow for greater control of the location of the emmitence of the gas stream over the airfoil allowing for greater control of the coefficient of lift as disclosed by Balluff in column 4 lines 5-12.
- Regarding Claim 9. Pouit discloses a vehicle (fig. 1-2), comprising: 
a main body (2); 
a primary airfoil (3) coupled to the main body (2, fig. 1-2 illustrates the primary airfoil coupled to the main body); 
a gas generator (9, “generators of fluid under pressure” column 2 lines 10-11) coupled to the main body (2, fig. 1 illustrates the gas generators coupled to the main body) and producing a gas stream (“fluid under pressure intended to be blown” column 2 line 9; arrows of fig. 1 and 2 illustrate the gas stream); 

an ejector (5) fluidly coupled to the conduit (4, fig. 1 illustrates the ejector and conduit fluidly coupled; “feeding conduit 4 with a fluid under pressure intended to be blown through nozzle 5” column 2 lines 8-9) and embedded in the primary airfoil (3, fig. 1-2 illustrate the ejector embedded in the primary airfoil), the ejector (5) comprising an outlet structure (illustrated in fig. 1) out of which the gas stream flows (fig. 1 and 2 illustrate the airflow by arrows) at a predetermined adjustable velocity (“mixed together so as to supply both the desired great mass of fluid to be blown on the wing and the desired relatively low speed of said fluid mass” column 2 lines 41-44; the mixing of the gas stream and air allows for a predetermined adjustable velocity to be achieved); and 
a secondary airfoil (1) coupled to the main body (2, fig. 1-2 illustrates the secondary airfoil, coupled solely to the main body) having a leading edge (illustrated by fig. 1-2) and located directly downstream of the outlet structure (fig. 1 illustrates the outlet structure of the ejector 5, and the secondary airfoil located directly downstream of the outlet structure) such that the gas stream (fig. 1-2 illustrates the gas stream with arrows) from the ejector (5) flows over the leading edge (fig. 1 illustrates the flow over the leading edge) of the secondary airfoil (1).  Pouit does not disclose multiple ejectors.
However, Balluff discloses a similar aircraft/airfoil arrangement (A/6), wherein multiple ejectors (7 and 14, fig. 1 and 4) are fluidly coupled to the conduit and embedded in the primary airfoil (6, illustrated by arrows of gas stream and fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ejector of Pouit to multiple ejectors as disclosed by Balluff to allow for greater control of the location of the emmitence of the gas stream over the airfoil allowing for greater control of the coefficient of lift as disclosed by Balluff in column 4 lines 5-12.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pouit as modified in view of Bertin (US 3,756,542).
o angle.  
However, Bertin discloses a similar aircraft (fig. 9a-c) wherein the ejector (13b/13c, fig. 14) is rotatable through a 180o angle (fig. 14 illustrates the natural position of the ejector as well as a secondary position, in which the fluid flow is split in two opposite directions, allowing for the ejector to be rotatable through a 180o angle).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ejector of Pouit as modified to be rotatable through a 180 degree angle as in Bertin to allow the gas stream to be manipulated in various directions for various flight regimes and mission requirements, thereby expanding the capabilities of the aircraft.
Response to Arguments
Applicant's arguments, see pages 4-6, filed 23 February 2022, have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments against the multiple ejectors of Novak, the examiner has introduced Balluff which teaches multiple ejectors for a similar aircraft and generator arrangement as Pouit making a modification of Pouit to incorporate the multiple ejectors of Balluff an obvious modification for the purpose of a greater capacity for the airfoil to vector the engine thrust and modulate airfoil lift.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TYE WILLIAM ABELL/Examiner, Art Unit 3644   
1 March 2022